McKEAN, Judge
This case is based upon an alleged violation of section 9, chapter 8, Title IV, of the Code (1921, St. Croix; 14 V.I.C. § 622), which provides:
“Every person who maliciously and wilfully disturbs the peace or quiet of any village, town, neighborhood or person, by loud or unusual noise, or by tumultuous or offensive conduct, or threatening, traducing, quarrelling, challenging to fight or fighting, or who on the public highways, or within hearing of such streets or highways, uses any vulgar, profane, or indecent language in a loud and boisterous manner, is guilty of a misdemeanor and shall be punished by fine not exceeding two hundred dollars, or by imprisonment for not more than ninety days, or both.”
 It will be noticed that the defendant could have been given a sentence consisting of a fine of two hundred dollars and imprisonment for ninety days. This is the first time that a case of disturbance of the peace involving disrespect to the police has been appealed in this .sub-.judicial district. Two grave features developed in the trial of the case, (1) the refusal of bystanders to cooperate with the police as witnesses to the disturbance, and (2) disrespectful conduct of the defendant towards the policeman who was present in the execution of his sworn duty as an officer of the peace. It is hoped that in the future, any policeman meeting with refusal on the part of a bystander or other witness, to testify in matters in which The People are plaintiff, will take proper steps to have such recalcitrant dealt with by the court having jurisdiction of the case. In regard to the public insult directed towards the patrolman, it is to be remembered that the police are the first-line of defense against anarchy, and any attempt to undermine their authority savours of, individual anarchy and. merits punishment. The leniency shown at this time in sentencing the defendant to a small fractional part of the penalty suggested *32by the Code is not a precedent for future- action in cases of a similar character.